UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007  TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to 000-50092 (Commission file number) 360 GLOBAL WINE COMPANY (Exact name of small business issuer as specified in its charter) Nevada 98-0231440 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 25200 Arnold Drive, Sonoma, California, 95476 (Address of principal executive offices) (707) 934-4039 (Issuer's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 par value Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNox The number of shares of common stock outstanding as of August 20, 2007 was 8,619,389. Transitional Small Business Disclosure Format (check one): YesNox 360 GLOBAL WINE COMPANY Table of Contents Page Number PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheet as of June 30, 2007 (unaudited) 2 Condensed Consolidated Statements of Operations for the three and six month periodsended June 30, 2007 and 2007 (unaudited) 3 - 4 Condensed Consolidated Statements of Cash Flows for each of the six month periods ended June 30, 2007 and 2007 (unaudited) 5 - 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operation 31 Item 3. Controls and Procedures 35 PART II. OTHER INFORMATION 36 Item 1. Legal Proceedings 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3. Defaults upon Senior Securities 40 Item 4. Submission of Matters 41 Item 5. Other Information 41 Item 6. Exhibits 41 SIGNATURES 42 CERTIFICATIONS 360 Global Wine Company and Subsidiaries Condensed Consolidated Balance Sheet June 30, 2007 ASSETS Current assets: Cash and cash equivalents $ 181,786 Accounts receivable - trade, net 808,826 Inventories, net 15,683,581 Prepaid expenses 1,005,833 Total current assets 17,680,026 Property, vineyards, plant and equipment, net 12,343,256 Assets held-for-sale 10,524,269 Other assets, net 290,348 Intangible assets 21,269 Total assets $ 40,859,168 LIABILITIES AND SHAREHOLDERS' DEFICIT Current liabilities: Note payable in default $ 4,492,500 Accounts payable - trade 5,030,050 Other accrued expenses and liabilities 2,078,277 Accrued interest payable 6,127,765 Notes payable, short term 10,202,238 Financial instrument derivatives 35,634,682 Total current liabilities 63,565,512 Notes payable - long term 16,509,494 Total liabilities 80,075,006 Shareholders' deficit: Common stock, $.001 par value, 100,000,000 shares authorized, 8,619,389 shares issued and outstanding as of June 30, 2007 7,520 Additional paid-in capital 52,305,408 Accumulated deficit: Accumulated deficit as of December 31, 2006 (89,793,183) Loss for the six-month period ended June 30, 2007 (1,735,583) Total accumulated deficit (91,528,766) Total shareholders' deficit (39,215,838) Total liabilities and shareholders' deficit $ 40,859,168 The accompanying notes are an integral part of the financial statements. - 2 - 360 Global Wine Company and Subsidiaries Condensed Consolidated Statements of Operations For the Three Month and Six Month Periods Ended June 30, 2007 and 2006 For the Three-Month Period Ended For the Six-Month Period Ended June 30, 2007 June 30, 2006 June 30, 2007 June 30, 2006 Revenues $ 5,003,439 $ 4,259,192 $ 6,962,239 $ 8,018,701 Cost of goods sold 2,340,861 2,602,456 3,577,143 4,955,418 Gross profit 2,662,578 1,656,736 3,385,096 3,063,283 Operating expenses from continuing operations: Sales and marketing 741,842 1,329,065 1,523,250 7,064,742 General and administrative 857,158 1,080,179 1,573,309 6,269,676 Legal fees - 424,353 - 687,873 Employee stock compensation expense - 191,250 - 13,277,250 Total operating expenses 1,599,000 3,024,847 3,096,599 27,299,541 Profit / (loss)from continuing operations 1,063,578 (1,368,111) 288,537 (24,236,258) Other expense from continuing operations: Interest expense (1,066,273) (1,203,714) (1,882,521) (6,659,058) Interest expense - original issue discount accretion - (3,777,557) - (12,739,378) Interest expense - derivative financial instruments - (374,133) - (6,245,007) Total interest expense (1,066,273) (5,355,404) (1,882,521) (25,643,443) Gain /(loss) on financial instrument derivatives - 32,279,546 - (43,324,879) Other expense (119,822) (40,623) (141,599) - Total other income (expense) from continuing operations (1,186,095) 26,883,519 (2,024,120) (68,968,322) Income (loss) from continuing operations $ (122,518) $ 25,515,406 $ (1,735,583) $ (93,204,580) Discontinued operations: Loss from discontinued operations - - - (2,491,689) Loss on disposal of discontinued operations - - - (900,000) Net income (loss) $ (122,518) $ 25,515,406 $ (1,735,583) $ (96,596,269) The accompanying notes are an integral part of the financial statements. - 3 - 360 Global Wine Company and Subsidiaries Condensed Consolidated Statements of Operations For the Three Month and Six Month Periods Ended June 30, 2007 and 2006 For the Three-Month Period Ended For the Six-Month Period Ended June 30, 2007 June 30, 2006 June 30, 2007 June 30, 2006 Earnings (loss) per share of common stock Basic: Income (loss) from continuing operations $ (0.02) $ (3.91) $ (0.26) $ (26.22) Discontinued operations - Netincome (loss) per common share - basic $ (.02) $ (3.91) $ (0.26) $ (26.22) Diluted: Income (loss) from Continuing operations (.01) 1.29 (.09) (24.67) Discontinued operations - (0.17) (0.90) Net income (loss) per common share - diluted $ (.01) $ 1.12 $ (.09) $ (25.57) Weighted average number of common shares - basic 6,619,389 6,519,698 6,619,389 3,778,249 Weighted-average number of common shares assuming dilution 19,804,833 19,773,335 19,804,833 3,778,249 The accompanying notes are an integral part of the financial statements. - 4 - 360 Global Wine Company and Subsidiaries Condensed Consolidated Statements of Cash Flows For Each of the Six Month Periods Ended June 30, 2007 and 2006 For the Six-Month Period Ended June 30, 2007 June 30, 2006 Cash flows from operating activities: Net loss $ (1,735,583) $ (96,596,269) Net loss from discontinued operations - (3,391,689) Net loss from continuing operations (1,735,583) (93,204,580) Adjustments to reconcile net loss to cash provided by (used in) continuing operating activities: Depreciation and amortization 172,123 (86,419) Decrease in the allowance for bad debts (769) Non-cash interest expense - 10,337,019 Accretion of original issue discount interest expense - 13,051,922 Securities issued for services - 22,123,329 Loss on financial instrument derivatives - 43,324,879 Adjustments to net income of continuing operating activities 172,123 88,749,961 Adjustments to reconcile net loss from discontinued operations to cash provided: Change in net assets of discontinued operations - (93,813) Adjustments to net income of discontinued operations activities - (93,813) Decrease (increase) in assets: Accounts receivable 162,069 209,548 Inventories 60,401 1,114,936 Prepaid expenses (528,924) (436,055) Other current assets 128,540 Increase (decrease) in liabilities: Accounts payable-trade (1,588,305) (1,743,560) Accrued expenses 791,230 3,163,206 Cash used by continuing operations (1,103,529) 2,436,615 Cash used by discontinued operations - - Cash used in operating activities (2,666,989) (5,503,506) Cash flows used in investing activities: Sale of bottling equipment - 282,397 Cash used in investing activities - 282,397 Cash flows provided by (used in) financing activities: Sale of common stock $ - $ 250,000 Proceeds from notes payable 2,699,965 4,936,829 Payment on notes payable Repayment of note payable not representing unamortized discount - (44,793) Cash flow provided by continuing operations financing activities 2,699,966 5,192,036 Net increase (decrease) in cash 32,976 (29,073) Cash at beginning of period 148,810 129,005 Cash at end of period $ 181,786 $ 99,932 - The accompanying notes are an integral part of the financial statements - 5 - 360 Global Wine Company and Subsidiaries Condensed Consolidated Statements of Cash Flows For Each of the Six Month Periods Ended June 30, 2007 and 2006 Supplemental Disclosure of Cash Flow Information For the Six-Month Period Ended June 30, 2007 June 30, 2006 Cash paid during the fiscal years for: Interest $ - $ - Income taxes $ - $ - Non-Cash Transactions Debt conversion: Conversion of notes payable $ - $ 9,426,339 Issuance of common stock $ - $ (9,426,339) Identification of assets held-for-sale: Increase of assets held-for-sale $ - $ 12,524,269 Decrease in fixed assets $ - $ (5,925,000) Decrease in natural resource $ - $ (6,599,269) Creation of financial instrument derivatives: Origination of financial instrument derivatives $ - $ (8,287,548) Decrease in the debt instruments resulting from the related financial instrument derivatives $ - $ 8,287,548 Investment in discontinued operation: Issuance of note payable $ - $ (2,400,000) Non-cash portion of discontinued operation acquisition $ - $ (2,400,000) Other Reconciliation of cash used by discontinued operations: Net loss from discontinued operations $ - $ (3,391,689) Loss from discontinued operations $ - $ 2,306,187 $ - $ (1,085,502) The accompanying notes are an integral part of the financial statements. - 6 - 360 Global Wine Company and Subsidiaries Notes to the Condensed Consolidated Financial Statements As of June 30, 2007 and For the Three-Month and Six-Month Periods Ended June 30, 2007 and 2006 1. Business and the Basis of Presentation Description of Business The Company operates a winery and is a marketer of premium wine brands. The Company's growth has been predominantly through acquisitions. Through these acquisitions and others anticipated in the future, the Company believes that it can become more competitive by: (1) diversifying its product offering; (2) developing strong market positions in the alcoholic wine category; (3) strengthening its relationships with wine wholesalers and retailers; (4) expanding its distribution; (5) enhancing its production capabilities; and (6) acquiring additional viticulture management, marketing and operational and research and development expertise. Basis of Presentation The condensed consolidated financial statements included herein have been prepared by 360 Global Wine Company and its subsidiaries (the “Company”), without audit, pursuant to Rule 310 of Regulation SB applicable to quarterly reporting on Form 10-QSB and reflect, in the opinion of management, all adjustments necessary to present fairly the financial information for the Company. All such adjustments are of a normal recurring nature. Certain information and footnote disclosures normally included in financial statements, prepared in accordance with generally accepted accounting principles (“GAAP”), have been condensed or omitted as permitted by Rule 310 of Regulation SB. These condensed consolidated financial statements and related notes should be read in conjunction with the consolidated financial statements and related notes included in the Company’s Annual Report on Form 10-KSB for the year ended December 31, 2006 (Note 2). Results of operations for interim periods are not necessarily indicative of annual results. On March 7, 2007, the Company and its subsidiaries filed petitions for relief under Chapter 11 of the federal bankruptcy laws in the United States Bankruptcy Court for the Central District of Nevada, in Reno, Case No. 07-50205-GWZ and 07-50206-GWZ. Under Chapter 11, certain claims against the Debtor in existence prior to the filing of the petitions for relief under the federal bankruptcy laws are stayed while the Debtor continues business operations as a Debtor-in-possession. Claims secured against the Debtor’s assets (“secured claims”) also are stayed, although the holders of such claims have the right to move the court for relief from the stay. The Company intends to emerge from bankruptcy and continue its business. The Company will require the raising of capital through the issuance of DIP notes and common stock, which will significantly dilute the ownership percentages of existing shareholders as of December 31, 2007. 2. Corrections None 3. Summary of Significant Accounting Policies Principles of Consolidation The accompanying condensed consolidated financial statements include the accounts of consolidated entities since their respective dates of acquisition. All significant inter-company amounts have been eliminated. These condensed consolidated financial statements do not include the consolidated financial statements of Kirkland Knightsbridge, LLC (a California limited liability company) (“KKLLC”) and Springer Mining Company as the Company in May 2006 and then in June 2006 elected to treat the joint venture and the subsidiary as a discontinued operation (Note 4). - 7 - 360 Global Wine Company and Subsidiaries Notes to the Condensed Consolidated Financial Statements As of June 30, 2007 and For the Three-Month and Six-Month Periods Ended June 30, 2007 and 2006 3. Summary of Significant Accounting Policies, Continued Use of Estimates and Assumptions Preparing the Company's financial statements in conformity with accounting principles generally accepted in the United States of America ("GAAP") requires management to make estimates and assumptions that affect reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the periods reported. Actual results could differ from those estimates. The financial statements include some amounts that are based on managements best estimates and judgments. The most significant estimates are the valuation of financial instrument derivatives and the related original issue discount and beneficial conversion features identified in the issuance of convertible debt instruments, the valuation of the net assets of discontinued operations, the valuation of securities used as employee compensation and for services, the valuation of securities used in business combinations, the allocation of the purchase price in business combinations, the issuance of debt and equity security instruments, the determination of the allowance for uncollectible accounts receivable, the valuation reserve for inventories, and the valuation reserve for the deferred income tax asset. The estimation process requires assumptions to be made about future events and conditions, and as such, is inherently subjective and uncertain. Actual results could differ materially from the Company’s estimates. Revenue Recognition The Company’s primary streams of wine revenue include: Commission sales Retail sales Catalog sales E-commerce sales Wine club sales Revenue is recognized for these income streams when product is shipped FOB winery. The cost of price promotions, rebates and coupon programs are treated as reductions in revenues. Revenue from items sold through the Company’s retail locations is recognized at the time of sale, including commission sales. The costs of commissions are treated as reductions of revenues. No Company products are sold on consignment. Cost of Goods Sold The types of costs the Company included in cost of goods sold for its wine productsare raw materials, packaging materials, vinting costs, plant administrative support and overhead subject to inclusion in inventory, and freight and warehouse costs (including distribution network costs) for the winery operations. Distribution network costs include inbound freight charges and outbound shipping and handling costs, purchasing and receiving costs, inspection costs, warehousing, and internal transfer costs. Selling, General and Administrative Costs Costs included in selling and general and administrative expenses consist predominately of advertising, promotion, and non-manufacturing administrative overhead costs. Advertising Costs The Company expenses advertising costs as incurred, shown or distributed. Prepaid advertising costs at June 30, 2007 were immaterial. Advertising costs for the three-month and six month periods ended June 30, 2006 were $1,906 and $1,945, respectively. - 8 - 360 Global Wine Company and Subsidiaries Notes to the Condensed Consolidated Financial Statements As of June 30, 2007 and For the Three-Month and Six-Month Periods Ended June 30, 2007 and 2006 3. Summary of Significant Accounting Policies, Continued Cash and Cash Equivalents Cash and cash equivalents include cash and all highly liquid financial instruments with purchased maturities of three months or less. As of June 30, 2007, the Company did not have a bank account with balances that exceeded the amount insured by the Federal Deposit Insurance Corporation. Accounts Receivable and Allowance for Doubtful Accounts The Company extends credit to the customer based on evaluation of the individual customer’s financial condition and collateral is not required. Accounts receivable - trade are due within a period of 30 to 45 days and are stated at the anticipated amounts due from customers net of an allowance for doubtful accounts. Accounts receivable - trade, net, amounted to $808,826 at June 30, 2007 and reflected a $4,433 allowance for doubtful accounts. Accounts outstanding beyond the contractual payment terms are considered past due. The Company determines its allowance for doubtful accounts by considering a number of factors, including the length of time accounts receivable - trade are beyond the contractual payment terms, the Company’s previous loss history, the customer’s current ability to pay its obligation to the Company and the condition of the premium wine economy and the industry as a whole. The Company writes-off accounts receivable when they are identified as uncollectible. Subsequent cash receipts on such written-off receivablesare credited to the allowance for doubtful accounts. Fair Value of Financial Instruments The carrying amounts of cash and cash equivalents, marketable securities, accounts receivable, accounts payable, other current and accrued liabilities, as reported on the balance sheet, are considered to approximate their fair value given the short-term maturity and/or the liquidity of these financial instruments. Notes payable and convertible notes payable have been recorded at their fair value based upon the Company’s recognition of the notes payable and convertible notes payable net of related original issue discount (“OID”) and beneficial conversion features ("adjustments"). This OID results from warrants and embedded beneficial conversion features related to the debt instruments. The Company recognized financial instrument derivatives at the time of issuance. The accretion of OID is recognized as an expense over the initial life of the convertible promissory note as an adjustment of the effective interest rate. Financial instrument derivatives related to debt transactions are initially recorded at their fair value. The stock value guarantee is recorded at the maximum face value of the guarantee (Note 9). Inventories Bulk wine and cased winegoods are stated at the lower of average cost, which approximates first-in, first-out (“FIFO”) method, or market value. Inventories of supplies are stated at the lower of FIFO cost. Costs associated with the current years unharvested grape crop are deferred and recognized in the subsequent year when the grapes are harvested. Capitalized crop costs amounted to $68,714 and $209,678 for the three-month and six-month periods ended June 30, 2007, respectively. At June 30, 2007, inventory consisted of the following: June 30, 2007 Bottling Materials $ 292,367 Finished goods 5,493,567 Bulk wines 9,307,520 Retail products 590,127 Total $ 15,683,581 Wine inventories are classified as current assets in accordance with recognized trade practice although some products will not be sold within one year. Each specific grape crop harvested is pressed into a single production unit ("vintage"). However, each vintage is not sold entirely in a single year. Inventories of each years vintage are normally carried over and sell for several years after their initial pressing. - 9 - 360 Global Wine Company and Subsidiaries Notes to the Condensed Consolidated Financial Statements As of June 30, 2007 and For the Three-Month and Six-Month Periods Ended June 30, 2007 and 2006 3. Summary of Significant Accounting Policies, Continued Property, Vineyards, Plant and Equipment Property, vineyards, plant and equipment are stated at historical cost net of accumulated depreciation. Depreciation and amortization expenses are computed using the straight-line method over the estimated lives of the related assets, as follows: Years Land improvements 25 Vineyards 25 Buildings 40 Cooperage 40 Equipment 3-7 Costs incurred in developing vineyards and related interest costs are capitalized until the vineyards become commercially productive. Routine maintenance and repairs are charged as period operating costs as incurred. The costs of significant improvements are capitalized. Gains or losses on the disposition of assets are included in operations in the period of asset disposition. The assets held-for-sale are removed from property, vineyards, plant and equipment classification and shown separately on the balance sheet at their fair value (anticipated sales price less the cost to sell). The fair values that are less than the recorded net book value of the assets at the time they are identified are charged to operations and no further depreciation is recognized. Long-lived assets, including property, vineyards, plant and equipment, are reviewed for impairment whenever events or changes in business circumstances indicate that the carrying amount of the assets may not be fully recoverable. If impairment is indicated, the carrying values of the assets are reduced to its fair value. Accounting for Stock-Based Employee Compensation In December 2004, the Financial Accounting Standards Board (FASB) issued SFAS No. 123(R), “Share-Based Payment.” This pronouncement amends SFAS No. 123, “Accounting for Stock-Based Compensation,” and supersedes Accounting Principles Board (APB) Opinion No. 25, “Accounting for Stock Issued to Employees.” SFAS No. 123(R) requires that companies account for awards of equity instruments issued to employees under the fair value method of accounting and recognize such amounts in their statements of operations. The Company adopted SFAS No. 123(R) on January 1, 2006, using the modified prospective method and, accordingly, has not restated the consolidated statements of operations for periods prior to January 1, 2006. Under SFAS No. 123(R), the Company is required to measure compensation cost for all stock-based awards at fair value on the date of grant and recognize compensation expense in our consolidated statements of operations over the service period that the awards are expected to vest. As permitted under SFAS No. 123(R), the Company has elected to recognize compensation cost for all options with graded vesting on a straight-line basis over the vesting period of the entire option. Prior to January 1, 2006, we accounted for stock-based compensation, as permitted by FASB Statement No. 123, "Accounting for Stock-Based Compensation,” under the intrinsic value method described in Accounting Principles Board (APB) Opinion No. 25, "Accounting for Stock Issued to Employees", and related Interpretations. Under the intrinsic value method, no stock-based employee compensation cost is recorded when the exercise price is equal to, or higher than, the market value of the underlying common stock on the date of grant. We recognized stock-based compensation expense for all grants to consultants and for those grants to employees where the exercise prices were below the market price of the underlying stock at the measurement date of the grant. - 10 - 360 Global Wine Company and Subsidiaries Notes to the Condensed Consolidated Financial Statements As of June 30, 2007 and For the Three-Month and Six-Month Periods Ended June 30, 2007 and 2006 3. Summary of Significant Accounting Policies, Continued Stock Split In September 2005, the Company’s Board of Directors and stockholders authorized a reverse stock split of its outstanding common shares of 1-for-150, effective for shareholders of record as of February 28, 2006. For those stockholders who, as a result of the reverse split, would own less than 100 shares of common stock, had their share holdings of such stockholders were rounded up to a lot of 100 shares (Note 11). In addition, all references in these condensed consolidated financial statements to weighted average number of shares, loss per share amounts, and market prices of the Company’s common stock have been restated to give retroactive recognition to the reverse stock split. Basic and Diluted Net Loss per Share In accordance with FASB Statement No. 128, "Earnings per Share", the Company calculates basic and diluted net loss per share using the weighted average number of common shares outstanding during the periods presented. Net losses were incurred in certain of the periods presented, and in those instances, did not include the effect of potentially dilutive common stock equivalents in the diluted net loss per share calculation, as their effect would be anti-dilutive. Potentially dilutive common stock equivalents would include the common stock issuable based upon conversion features provided in debt security instruments and the exercise of warrants. 4. Discontinued Operations Kirkland Knightsbridge, LLC In May 2006, the Company adopted a formal plan to discontinue its support of the KKLLC joint venture. Initial Company assumptions related to cost savings and efficiencies were never realized and the wines marketed under the KKLLC labels did not achieve anticipated market acceptance. In addition, the relationship between the Company and its joint venture partner had become so strained as to make the Company's continued participation in the operation impracticable. Based on these facts, the Company concluded that it had lost the ability to control the joint venture and, accordingly, determined not to continue to fund its operations and long-term debt and elected to report the joint venture and its operations as a discontinued operation. The Company has accounted for the KKLLC discontinued operation in accordance with SFAS No. 144, "Accounting for the Impairment or Disposal of Long-Lived Assets". The results of operations of KKLLC have been excluded from the Company's continuing operations from acquisition date through December 31, 2006 and have been reported as a discontinued operation. The losses reported from the discontinued operation are $0 and $2,491,689 for the six -month ended June 30, 2007 and June 30, 2006, respectively. The carrying value of the Company's investment in KKLLC joint venture at December 31, 2006 had been reduced to zero. Springer Mining Company In June 2006, the Company adopted a formal plan to discontinue its recent acquisition of Springer Mining Company (“Springer”) in its initial efforts to develop a business segment involved in mineral processing. In March 2006, the Company acquired all of the common stock of Springer, whose assets are located in Nevada. The Springer mineral processing facility, prior to the Company's acquisition of its outstanding stock, had been inactive. Prior to the Company's acquisition of Springer it entered negotiations with an entity that was to provide mineral processing rights. In conjunction with the issuance of the short term note payable to General Electric related to the Springer stock purchase agreement, the Company entered into a security agreement in which all of the issued and outstanding shares of Springer stock were pledged as collateral for the note payable and held in escrow. The due date of the promissory note was extended to June 30, 2006. The Company did not make the required payment and General Electric Company foreclosed upon the Springer shares held in escrow in July 2006. - 11 - 360 Global Wine Company and Subsidiaries Notes to the Condensed Consolidated Financial Statements As of June 30, 2007 and For the Three-Month and Six-Month Periods Ended June 30, 2007 and 2006 5. Assets Held-For-Sale In April 2006, in connection with its strategies planning to redirect Company efforts and assets towards premium wine production and sales, the Company decided to sell land, buildings and mineral deposits described as the Texas property. As a result, the Company transferred the fixed assets and mineral deposits to assets held-for-sale. An initial review by the Company indicates that these assets are recorded at amounts below the current best estimate of the amount anticipated to be realized on their disposition. The assets included as assets held-for-sale at June 30, 2007 amount to $10,524,269. This estimate of the amount anticipated to be realized on their disposition is based on negotiations with potential buyers and independent parties familiar with valuations of this nature. The amount that the Company will ultimately realize could differ materially from the amount recorded in the financial statements. Accordingly, as of April 1, 2006 the Texas property has been classified as held-for-sale and is not being depreciated. In June 2005, the Company acquired the property, facilities and mineral deposits consisting of granite blocks and other stone remnants (the “Texas property”) for $12,500,000. The Texas property purchase price was allocated to the real property and facilities based on fair value as determined by appraisal and the remainder allocable to the granite block and other stone remnants. The Texas property is located in Burnet County, Texas, near the city of Granite Shoals, is identified as the Cold Springs Granite Quarry, andhad beendormant for more than two years prior to its acquisition. The Texas property is comprised of approximately 136 acres, 130,000 square feet of office, warehouse and mixed use space, along with mineral deposits consisting of granite block and other stone remnant. In July 2005, the Company pledged the Texas property as security in the Laurus loan transaction with a note face value of $39,338,463 as of June 30, 2007 (Note 7). 6. Property and Equipment Property and equipment at June 30, 2007 consisted of the following: June 30, 2007 Land $ 3,729,039 Cultivated land 777,250 Buildings, improvements and equipment 8,761,152 Total property and equipment 13,267,441 Less: accumulated depreciation and amortization (924,185) Property and equipment, net $ 12,343,256 - 12 - 360 Global Wine Company and Subsidiaries Notes to the Condensed Consolidated Financial Statements As of June 30, 2007 and For the Three-Month and Six-Month Periods Ended June 30, 2007 and 2006 7. Notes Payable Notes Payable in Default Notes payable in default consists of the following at June 30, 2007: Principal OID Net Convertible note payable, secured, convertible into shares of common stock at any time prior to maturity, with a fixed interest rate of 7.5% per annum, and due in April 2006 and has not been paid as of May 18, 2007 $ 4,492,500 $ - $ 4,492,500 Notes payable - in default $ 4,492,500 $ - $ 4,492,500 Notes payable in default OID accretion for the six months ended June 30, 2007, were $846,154. Short-Term Notes Payable Short-term notes payable consists of the following at June 30, 2007: Principal OID Net Promissory notes payable to 1 individual and 1 entity Unsecured, with interest rates ranging from 6% to 10% per annum (10%-19% default) $ 545,000 $ 545,000 Short-term notes payable to 13 individuals from a March 2006 private placement, with an interest rate of 9% per annum and an effective interest rate of 21% at December 31, 2006 $ 654,500 $ (4,711) $ 649,789 Note payable - line of credit $ 8,581,274 $ 8,581,274 Note payable - Other $ (892) - $ (892) Short-term notes payable $ 1,612,283 $ (4,711) $ 1,607,572 Short-term notes payable original issue discount accretion for the six-month periods ended June 30, 2007 and 2006 was $0 and $158,824, respectively - 13 - 360 Global Wine Company and Subsidiaries Notes to the Condensed Consolidated Financial Statements As of June 30, 2007 and For the Three-Month and Six-Month Periods Ended June 30, 2007 and 2006 7. Notes Payable, Continued Short-Term Notes Payable, Continued Convertible Notes Payable issued with Stock Purchase Warrants In March and April2006 in a private placement to qualified buyers and accredited investors, the Company sold10 ЅNote Units. Each Note Unit consisted of (a) a promissory note in the initial principal amount of $25,000, convertible into shares of common stock at a conversion price of $3.50 per share and (b) 7,143 detachable warrants for the purchase of an equivalent number of shares of the Company’s common stock, par value $0.001 per share, at an exercise price of $3.50 per share, exercisable immediately. Interest on the notes is payable in full at the maturity date of the notes in March 2009. Total funds received of $262,500 were allocated $140,163 to the warrants and $122,337 to the notes. The fair value of the warrants of $34,306 at the time of issuance was determined using the Black-Scholes option-pricing model, and was recorded as additional paid-in capital and a reduction in the carrying value of the notes. The discount on the notes is being accreted to interest expense over the term of the notes. On June 30, 2007, the unamortized discount on the notes was $86,228. Other Short-Term Note Payable In May 2006, the company issued a promissory note payable to an individual for cash of $212,000.The note matures in August 2006 and has an interest rate of 6% per annum. All principal and accrued interest was due at the time of maturity. In January 2006, the Company issued a promissory note payable to an individual for cash of $200,000. The note had a maturity date in March 2006 and an interest rate of 6% per annum. Interest is now accruing at the default rate of 10% per annum. All principal and accrued interest was due at the time of maturity. The note and accrued interest remains unpaid at the date of this report. Convertible Notes Payable issued with Stock Purchase Warrants In March 2006 in a private placement to qualified buyers and accredited investors, the Company sold two Note Units. Each Note Unit consisted of (a) a promissory note in the initial principal amount of $25,000, convertible into shares of common stock at a conversion price of $3.50 per share and (b) 7,143 detachable warrants for the purchase of an equivalent number of shares of the Company's common stock, par value $0.001 per share, at an exercise price of $3.50 per share, exercisable immediately. Interest on the notes is payable in full at the maturity date of the notes in March 2009. Total funds received of $50,000 were allocated $34,306 to the warrants and $15,694 to the notes. The fair value of the warrants of $34,306 at the time of issuance was determined using the Black-Scholes option-pricing model, and was recorded as additional paid-in capital and a reduction in the carrying value of the notes. The discount on the notes is being accreted to interest expense over the term of the notes. On March 31, 2007, the unamortized discount on the notes was $4,711. - 14 - 360 Global Wine Company and Subsidiaries Notes to the Condensed Consolidated Financial Statements As of June 30, 2007 and For the Three-Month and Six-Month Periods Ended June 30, 2007 and 2006 7. Notes Payable, Continued Long-Term Debt Long-term debt consists of the following at June 30, 2007: Long-term debt consists of the following at December 31, 2006: Principal OID Net Secured note payable Subordinated note payable, secured, convertible into shares of common stock at any time prior to maturity, with an interest rate of prime plus 2% per annum with a minimum interest rate of 8% per annum, due in July 2008 $ 35,290,000 $ (18,912,410) $ 16,377,590 Notes payable with four expiration dates ranging between 2006 and 2011 with interest rates ranging between 4.8% and 10.5% per annum. All notes are secured by operating equipment $ 131,904 $ - $ 131,904 Long-term note payable, secured $ 35,421,904 $ (18,912,410) $ 16,509,494 Long term debt OID accretion for the three month periods ended June 30, 2007 and June 30, 2006 was $0 and $3,695,034 respectively and for the six-month periods ended June 30, 2007 and June 30, 2006, $0 and $12,651,137 respectively. Future maturities of long-term debt are as follows as of June 30, 2007: 2007 $ 28,257 2008 1,028,257 2009 28,257 2010 40,307,644 2011 and thereafter 16,339 $ 41,408,754 Gryphon Master Fund In 2003, the Company entered into two convertible note agreements with Gryphon Master Fund (“Gryphon”). At their inception, these notes had a combined principal balance of $3,500,000. In April 2004, these two notes were combined and the principal balance was increased to a total of $5,500,000. This note bears interest at 7.5% and was due in April 2006. In September 2004, the Company issued a $700,000 short-term note to pay interest due and to prepay future interest on the Gryphon convertible note. This note was paid in July 2005. In addition, an officer and major shareholder was required to pledge his stock as an additional guarantee in September 2004. In July 2006, Gryphon formally filed a notice of default on the note. The Company is currently in discussions with Gryphon regarding the conversion of this debt into equity of the Company to the extent permitted by the terms of the note. Originally, the Company had pledged certain of its assets as collateral for this note. The collateral position held by Gryphon was subordinated to Laurus in July 2005. During 2003, the Company issued Gryphon and a placement agent the following warrants to purchase shares of its common stock: Number of Warrants Placement Gryphon Agent Price Initial note balance: $1,500,000 2,778 167 $ 360.00 $2,000,000 7,407 400 $ 105.00 Total issued in 2003 10,185 567 - 15 - 360 Global Wine Company and Subsidiaries Notes to the Condensed Consolidated Financial Statements As of June 30, 2007 and For the Three-Month and Six-Month Periods Ended June 30, 2007 and 2006 7. Notes Payable, Continued Long-Term Debt, Continued During 2004, in connection with the additional loan of $2,000,000 from Gryphon, the Company reduced the exercise price of the warrants previously issued to Gryphon in 2003 to $105 per share, and issued Gryphon and a placement agent the following additional warrants to purchase shares of its common stock: Number of Warrants Placement Gryphon Agent Price Increase in note balance due to rewrite: $2,000,000 10,185 933 $ 105.00 33,333 - $ 1.50 Total issued in 2003 43,518 933 Total issued 53,703 1,500 The $1,500,000 and $2,000,000 notes that originated during 2003 were convertible into shares of the Company’s common stock at $270.00 per share. In April 2004, in connection with the increase in the note balance to $5,500,000, the conversion price was reduced to $105 per share. In March 2006, the Company reduced the conversion price of the Gryphon note and the exercise price of the $105.00 warrants issued to Gryphon to $3.50 per share. Upon conversion, the conversion right could result in the issuance of 1,428,571 shares of the Company’s common stock based on the $5,000,000 balance at the time of the reduction in the conversion price. The exercise price of the warrants issued to the placement agent was not reduced. - 16 - 360 Global Wine Company and Subsidiaries Notes to the Condensed Consolidated Financial Statements As of June 30, 2007 and For the Three-Month and Six-Month Periods Ended June 30, 2007 and 2006 7. Notes Payable, Continued Long-Term Debt, Continued Gryphon Master Fund, Continued The holders of the notes and warrants have registration rights that require the Company to file a registration statement with the SEC to register for resale the common stock issuable upon conversion of the note or the exercise of the warrants. Because the ability to register the shares to be issued upon exercise and conversion is deemed to be outside the control of the Company, the initial fair value of the warrants and the initial fair value of the embedded conversion feature of the note were recorded as a financial instrument derivative liability and are marked-to-market at the end of each reporting period. As of August 14, 2007, that registration statement was not effective. The Company estimated the fair value of the conversion feature and the warrants issued using the Black-Scholes valuation model with the following assumptions: Conversion Assumption Feature Warrants Term 2 or 3 years 5 years Risk free interest rate 7.5% 1 3.42%-4.71% Volatility 86.6%-189.6% 134.2%-164.5% Dividend yield - - The initial estimated fair values of the conversion features and the warrants were: Fair Financial Instrument Derivative Value Conversion feature: $1,500,000 (October 2003) $ 2,574,500 $2,000,000 (December 2003) 2,000,222 $5,500,000 (April 2004) 3,656,583 Warrants: Issued with $1,500,000 note (October 2003) 1,437,317 Issued with $2,000,000 note (December 2003) 2,317,980 Issued with $5,500,000 note (April 2004) 13,756,349 - 17 - 360 Global Wine Company and Subsidiaries Notes to the Condensed Consolidated Financial Statements As of June 30, 2007 and For the Three-Month and Six-Month Periods Ended June 30, 2007 and 2006 7. Notes Payable, Continued Long-Term Debt, Continued Gryphon Master Fund, Continued The financial instrument derivative liability related to both the conversion feature and the warrants are adjusted to their fair value at the end of each period. The balance at each period-end and the related gain (loss) during the period are as follows: Financial Instrument Period Year Ended: Liability Balance Gain (Loss) December 31, 2003 Conversion Feature $ 3,466,499 $ 1,108,223 December 31, 2003 Warrants 3,165,194 590,103 Balance, December 31, 2003 $ 6,631,693 $ 1,698,326 December 31, 2004 Conversion Feature $ 1,590,000 $ 5,533,083 December 31, 2004 Warrants 2,611,842 14,309,702 Balance, December 31, 2004 $ 4,201,842 $ 19,842,785 December 31, 2005 Conversion Feature $ 4,000 $ 1,586,000 December 31, 2005 Warrants 163,283 2,448,559 Balance, December 31, 2005 $ 167,283 $ 4,034,559 Subsequent Quarters Ended: March 31, 2006 Conversion Feature $ 5,742,857 $ (5,738,857) March 31, 2006 Warrants 337,586 (174,303) Balance, March 31, 2006 $ 6,080,443 $ (5,913,160) June 30, 2006 Conversion Feature $ 2,142,857 $ 3,600,000 June 30, 2006 Warrants 218,832 118,754 Balance, June 30, 2006 $ 2,361,689 $ 3,718,754 - 18 - 360 Global Wine Company and Subsidiaries Notes to the Condensed Consolidated Financial Statements As of June 30, 2007 and For the Three-Month and Six-Month Periods Ended June 30, 2007 and 2006 7. Notes Payable, Continued Long-Term Debt, Continued Gryphon Master Fund, Continued September 30, 2006 Conversion Feature $ - $ 2,142,857 September 30, 2006 Warrants 149,622 69,209 Balance, September 30, 2006 $ 149,622 $ 2,212,066 December 31, 2006 Conversion Feature $ - $ 2,142,857 December 31, 2006 Warrants 149,622 69,209 March 31, 2007 Conversion Feature - - March 31, 2007 Warrants - - June 30, 2007 Conversion Feature - - June 30, 2007 Warrants - - The fair values of the conversion feature and of the warrants resulted in the recording of a discount on the convertible debt and the creation of financial instrument derivatives. The original issue discounts (OID) on the notes are accreted to interest expense, using the effective interest method, over the initial term of the notes. In certain instances, the excess of the fair values of the conversion feature and of the warrants over the proceeds from the issuance of the notes was recorded as interest expense upon origination during the two years as follows: - 19 - 360 Global Wine Company and Subsidiaries Notes to the Condensed Consolidated Financial Statements As of June 30, 2007 and For the Three-Month and Six-Month Periods Ended June 30, 2007 and 2006 7. Notes Payable, Continued Long-Term Debt, Continued Gryphon Master Fund, Continued OID at Additional Note Expense Issuance Interest $1,500,000 (2003) 1,500,000 2,511,817 $2,000,000 (2003) 2,000,000 2,318,202 $5,500,000 (2004) 5,500,000 11,912,932 The original issue discount offsets the face value of the note and is accreted evenly over the life of the note. The OID balance at each period-end and the related expense during the period are as follows: OID Accreted Interest Principal Balance OID Period Ended of Note Balance Expense December 31, 2003 $ 3,500,000 $ 3,379,121 $ 120,879 December 31, 2004 5,500,000 3,596,154 5,282,967 3 December 31, 2005 5,500,000 4 8,461,554 2,750,000 March 31, 2006 5,000,000 158,654 687,500 June 30, 2006 5,000,000 - 158,654 September 30, 2006 4,492,500 - - December 31, 2006 4,492,500 - - March 31, 2007 4,492,500 - - June 30, 2007 4,492,500 - - 3 Includes full accretion of the prior notes of $1.5 and $2.0 million upon the issuance of the $5.5 million note 4
